Title: From Thomas Jefferson to William Carmichael, 16 August 1792
From: Jefferson, Thomas
To: Carmichael, William



Dear Sir
Monticello Aug. 16. 1792.

You honored me with a letter by the bearer hereof Mr. Cassinave, when he came to America, and from what I have seen and heard of him, he merited in every respect your recommendations. Having established himself in commerce at Baltimore, he is now going to Spain with a view to introduce more considerable exchanges of productions between the two countries, in which I have no doubt he will receive any aid you can give him. He supposes the government of Spain may have occasion of some supplies from hence which he shall be able to  furnish, and to take in payment assignments on our debt to them, to which, if given at the par, we can have no objection. Recommendations of him to you being unnecessary, I shall only add assurances of the esteem & respect with which I have the honor to be Dear Sir your most obedient & most hble servt

Th: Jefferson

